228 Ga. 806 (1972)
188 S.E.2d 511
HASP
v.
THE STATE.
27036.
Supreme Court of Georgia.
Submitted February 15, 1972.
Decided March 9, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, *807 Carter Goode, James H. Mobley, Jr., Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.
NICHOLS, Justice.
1. While it is error to instruct the jury as to possible sentences in a felony case before a determination of the defendant's guilt has first been made by the jury (Ga. L. 1970, pp. 949, 950; Code Ann. § 27-2534; Moore v. State, 228 Ga. 662 (187 SE2d 277)), yet where the defendant's counsel conveys such information to the jury, a later comment by the State's attorney which makes reference to the statement by the defendant's counsel is not cause for reversal of a conviction.
2. Where no objection is made to the admission of evidence upon a pre-sentence hearing in a felony case, it is too late to raise the question as to the admissibility of such evidence for the first time after verdict. Hensley v. State, 228 Ga. 501 (186 SE2d 729).
3. An enumeration of error not argued is deemed abandoned.
4. The defendant was convicted of two counts of armed robbery and after his motion for new trial was overruled, the present appeal was filed. The conviction was authorized by the evidence and no error of law appearing, such conviction must be affirmed.
Judgment affirmed. All the Justices concur.